UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A AMENDMENT #5 Registration Statement under the Securities Act of 1933 INTERACTIVE MULTI-MEDIA AUCTION CORPORATION (Exact name of registrant as specified in its charter) BRITISH VIRGIN ISLANDS N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2/F Eton Tower, 8 Hysan Avenue, Causeway Bay, Hong Kong, SAR, China Telephone: 852-2910-7795 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy of communication to: Antony Spencer Lynton Spencer P.O. Box 4408 Lynlex Chambers, Road Town, Tortola, VG 1110, British Virgin Islands and Icaza, Gonzalez-Ruiz & Aleman (BVI) Trust Limited of Vanterpool Plaza, 2nd Floor, Wickhams Cay I, Road Town, Tortola, British Virgin Islands (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate Date of Commencement of Proposed Sale to the Public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. R If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Security (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of Common Stock, par value $0.001 $ Represents shares of our common stock previously acquired by and issued to the Selling Shareholders in private transactions directly with us or with one of our affiliates. All of these shares are offered by the Selling Shareholders. This calculation is made solely for the purposes of determining the registration fee pursuant to the provisions of Rule 457(c) under the Securities Act of 1933. Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. 2 PROSPECTUS Subject to Completion September 27, 2013 INTERACTIVE MULTI-MEDIA AUCTION CORPORATION A BRITISH VIRGIN ISLANDS CORPORATION The prospectus relates to the resale to the public by certain selling shareholders of Interactive Multi-Media Corporation of up to 4,700,000 shares of our common stock with a par value of $0.001. The selling shareholders will be offering their shares of common stock at a fixed price of $0.15 per share for the duration of the offering. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority ("FINRA"), for our common stock to be eligible for trading on the Over the Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. The selling security holders and any broker-dealers acting in connection with the sale of the common stock offered under this Prospectus will be deemed to be underwriters within the meaning of section 2(11) of the Securities Act, and any commissions received by them and any profit realized by them on the resale of shares as principals will be deemed underwriting compensation under the Securities Act.Because the selling security holders will be deemed to be “underwriters” within the meaning of section 2(11) of the Securities Act, the selling security holders will be subject to the prospectus delivery requirements of the Securities Act. We are a shell company as that term is defined in Rule 405 of the Securities Act.Our business is subject to many risks and an investment in our common stock will also involve a high degree of risk. You should invest in our common stock only if you can afford to lose your entire investment. You should carefully consider the various Risk Factors described beginning on page 9 of this prospectus before investing in our common stock. We are an Emerging Growth Company as defined in the Jumpstart Our Business Startups Act. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offence. The information in this prospectus is not complete and may be changed. The selling shareholders may not sell or offer these securities until this registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is September 27, 2013 3 TABLE OF CONTENTS Prospectus Summary 5 Risk Factors 8 Use of Proceeds 16 Determination of Offering Price 16 Dilution 16 Selling Security Holders 16 Plan of Distribution 19 Description of Securities to be Registered 22 Interests of Named Experts and Counsel 23 Description of Business 23 Description of Property 32 Legal Proceedings 33 Market for Common Equity and Related Stockholder Matters 33 Financial Statements 35 Management's Discussion and Analysis of Financial Position and Results of Operations 54 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 60 Directors and Executive Officers 60 Executive Compensation 63 Security Ownership of Certain Beneficial Owners and Management 65 Certain Relationships and Related Transactions 66 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 66 4 Table of Contents PROSPECTUS SUMMARY This Prospectus, and any supplement to this Prospectus include “forward-looking statements”. To the extent that the information presented in this Prospectus discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the “Risk Factors” section beginning on page 9 of this Prospectus and the “Management's Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus. Prospectus Summary Prospective investors are urged to read this prospectus in its entirety. Please read this prospectus carefully. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. You should not assume that the information provided by the prospectus is accurate as of any date other than the date on the front of this prospectus. Corporate Background: We were incorporated in the British Virgin Islands on July 13, 2012.We are a development stage company; having entered into the development stage on July 13, 2012. We intend to operate as a Hong Kong based Internet marketer, auctioneer, dealer and broker of high quality and unique products and services relating to fine art, fashion, design, décor, among others. Sales to clients are to be transacted via a live internet streaming auction style broadcast available to a brand-conscious demographic that will encompass an international viewing audience. We will act as a facilitator and intermediary to all those purveyors of specialized goods that we provide through our special onsite broadcasts. We intend to transmit in a live internet streaming format from a variety of different global locations from which we may then highlight and introduce products and goods available from the particular geographic market where we are located that might otherwise not be seen by those from outside that local market area. Our offices are currently located at 2/F Eton Tower, 8 Hysan Avenue, Causeway Bay, Hong Kong, SAR, China. Our phone number is 852-2910-7795. Our fiscal year end is October 31. Our auditors have issued an audit opinion which includes a statement describing their doubts about whether we will continue as a going concern. 5 Table of Contents The Offering: Securities Being Offered Up to 4,700,000 shares of common stock Offering Price The selling shareholders will sell our shares at a fixed price of$0.15 per share for the duration of the offering. We determined this offering price based upon the several factors: ● our most recent private placements of 50,000 shares of our common stock at a price of $0.10 per share on October 15,2012; ● our lack of operating history; ● our capital structure; and ● the background of our management. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus Termination of the Offering The offering will conclude the earlier of 9 months from the effective date of this prospectus, or when all of the 4,700,000 shares of common stock have been sold, the shares no longer need to be registered to be sold or we decide to terminate the registration of the shares. Securities Issued and to be Issued 11,200,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Financial Summary Information All references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the "Management’s Discussion and Analysis of Financial Position and Results of Operations" section and the accompanying financial statements and related notes included elsewhere in this Prospectus. Income Statement Data July 13, 2012 (inception) to July 31, Nine Months Ended July 31, July 13, 2012 (inception) to October 31, Revenues - - - Operating Expenses $ 545,604 $ 55,829 $ Net Loss $ 545,604 $ 55,829 $ Net Loss Per Share $ ) $ ) 6 Table of Contents Balance Sheet Data As at July 31, As at October 31, Working Capital (Deficiency) $ (24,379 ) $ Total Assets $
